Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The amendment and the arguments filed on 6/20/22 have been considered and found persuasive.  
1. 	The prior art, U.S. PUBS No. 2013/0277700 Figure #1, teaches a semiconductor package
device, comprising: a light-transmissible carrier, (UV light), having a first surface and a second
surface opposite to the first surface; a patterned layer disposed on the first surface of the light-
transmissible carrier; and an adhesive layer disposed on the second surface of the light-transmissible carrier, but the prior art is silent with respect to the above teachings in combination
with a light-transmissible carrier having a first surface and a second surface opposite to the first
surface; wherein the patterned layer is configured to function as an alignment mark to define a
side surface of the adhesive layer.
2. 	The prior art, U.S. PUBS No. 2013/0277700 teaches a semiconductor package device, comprising: a light-transmissible carrier, (Figure 4 #11 & Paragraph 0064 Silicon, where Silicon is UV light-transmissible) having a first surface and a second surface opposite to the first surface; a patterned layer, (Figure 4 #13), disposed on the first surface of the light-transmissible carrier, (Figure 4 #11); an adhesive layer, (Figure 4 #110 & Paragraph 0094), disposed on the second surface of the light-transmissible carrier, (Figure 4 #11), wherein a side surface of the adhesive layer, (Figure 4 #110), is substantially aligned with a side surface of the patterned layer, (Figure 4 #13), wherein the adhesive layer, (Figure 4 #110), is configured to attach the semiconductor package device to an external device or circuit board, (Paragraph 0094), but is silent with respect to the above teachings in combination with wherein-the adhesive layer comprises a light-transmissible material.
3. 	The prior art, U.S. PUBS No. 2013/0277700 teaches a semiconductor package device, comprising: a light-transmissible carrier, (Figure 4 #11 & Paragraph 0064 Silicon, where Silicon is UV light-transmissible) having a first surface and a second surface opposite to the first surface; a patterned layer, (Figure 4 #13), disposed on the first surface of the light-transmissible carrier, (Figure 4 #11); an adhesive layer, (Figure 4 #110 & Paragraph 0094), disposed on the second surface of the light-transmissible carrier, (Figure 4 #11), wherein a side surface of the adhesive layer, (Figure 4 #110), is substantially aligned with a side surface of the patterned layer, (Figure 4 #13), wherein the adhesive layer, (Figure 4 #110), is configured to attach the semiconductor package device to an external device or circuit board, (Paragraph 0094), but is silent with respect to the above teachings in combination with a first light-transmissible insulation layer on the first surface of the light-transmissible carrier; and a second light-transmissible insulation layer on the first surface of the light-transmissible carrier, wherein an upper surface of the patterned layer comprises a first portion and a second portion, the first portion is covered by the first light-transmissible insulation layer, and the second portion is covered by the second light-transmissible insulation layer.
4.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1 and 25-42 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        6/23/22